          Case 3:19-cv-00006-HTW-LRA Document 47 Filed 11/20/20 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                          NORTHERN DIVISION

    OSCAR STILLEY                                                                                        PLAINTIFF


    V.                                                      CIVIL ACTION NO. 3:19-CV-06-HTW-LRA

    WARDEN RIVERS, ET AL.                                                                            DEFENDANTS



                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson. Said document was filed on August 21, 2020. [Docket

no. 37]. On October 16, 20201, Pro Se Plaintiff Oscar Stilley (“Plaintiff”) filed his objections to the

Report and Recommendation. [Docket no. 44]. Defendants, on October 23, 2020, filed a Response in

opposition to Petitioner’s objections [Docket no. 76], and Plaintiff filed a Reply to Defendant’s

Response on November 2, 2020 [Docket no. 46].

          Having read all presented reports, briefs, and memoranda, this Court finds that the Report

and Recommendation of the United States Magistrate Judge is well-taken; therefore, the Report and

Recommendation [Docket no. 37] is hereby ADOPTED as the order of this Court for the reasons

presented therein.

         This Court agrees with the Magistrate Judge’s finding that Plaintiff did not exhaust all levels

of administrative review for any of his non-FTCA claims as required by federal law; therefore,

Plaintiff’s Complaint is untimely before this Court.




1
 This Court granted Petitioner’s requests for additional time to file his objections to the Magistrate Judge’s report. [See
ECF Text only Orders dated 9/11/2020 and 10/09/2020].
                                                              1
       Case 3:19-cv-00006-HTW-LRA Document 47 Filed 11/20/20 Page 2 of 2



       This Court, therefore, hereby GRANTS Defendants’ Motions to Dismiss [Docket nos. 25

and 27] and DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint.



      SO ORDERED AND ADJUDGED this the 20th day of November, 2020.

                                s/ HENRY T. WINGATE
                                UNITED STATES DISTRICT COURT JUDGE




                                            2
